Exhibit 10.1

FIRST AMENDMENT TO

FIRST DEFIANCE FINANCIAL CORP.

2010 EQUITY INCENTIVE PLAN

This First Amendment (this “Amendment”) to the First Defiance Financial Corp.
2010 Equity Incentive Plan (the “Plan”) is effective as of this      day of
February, 2012.

WHEREAS, First Defiance Financial Corp. (the “Company”) previously adopted the
Plan; and

WHEREAS, pursuant to Section 13.1 of the Plan, the Company desires to amend the
Plan as set forth in this Amendment;

NOW, THEREFORE, Section 1.23 the Plan is hereby deleted in its entirety and the
following is substituted therefor:

1.23 “Performance Criteria” shall mean: (a) revenue; (b) income (including, but
not limited to, net earnings, net income, before or after taxes, interest
income, non-interest income and fee income); (c) earnings per share; (d) loan,
deposit, new market or asset growth; (e) return measures (including return on
assets and equity); (f) tangible equity; (g) economic profit added; (h) earnings
before or after taxes, interest, depreciation and/or amortization; (i) interest
spread; (j) productivity ratios; (k) share price (including, but not limited to,
growth measures and total shareholder return); (l) expense targets; (m) credit
quality; (n) efficiency ratio; (o) market share; (p) customer satisfaction;
(q) asset quality measures (including, but not limited to, non-performing
assets, net charge-offs, classified assets, Texas Ratio, ALLL etc.;
(r) capitalization (including, but not limited to, Tier 1 capital, CAMELS
rating); (s) net income after cost of capital (NIACC); (t) strategic objectives
(including, branding, mergers and acquisitions, succession management, dynamic
market response, new product build out, expense reduction initiatives, risk
management and regulatory compliance); or (u) such other measures as the
Committee may select from time to time.

Different Performance Criteria may be applied to individual Participants or to
groups of Participants and, as specified by the Committee, may relate to the
individual Participant, the Company, one or more Affiliates, or one or more of
their respective divisions or business units, or any combination of the
foregoing, and may be applied on an absolute basis and/or be relative to one or
more peer group companies or indices, or any combination thereof, in each case,
as determined by the Committee in its sole discretion.

[signature page attached]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer effective as of the date set forth above.

 

FIRST DEFIANCE FINANCIAL CORP. By:     Its:    